OPINION — AG — ** FORCED ACCOUNT ** QUESTION: THE ADJUTANT GENERAL, AS HEAD OF OKLAHOMA MILITARY DEPARTMENT, EXPEND FUNDS APPROPRIATED TO THIS DEPARTMENT ON THE ALTERATION, REPAIR, OR MAINTENANCE ON BUILDINGS USED AND UNDER THE CONTROL OF THIS DEPARTMENT, BY FORCE ACCOUNT OR MUST ALL SUCH WORK BE ACCOMPLISH BY RESORTING TO THE BID SYSTEM (AUTHORITY ORDER, AUTHORIZATION ORDER) ? — IT IS NOT NECESSARY THAT "ALL SUCH WORK BE ACCOMPLISHED BY RESORTING TO THE BID SYSTEM" BUT MAY BE BY FORCE ACCOUNTY . . . YOU MUST ALSO OBSERVE AND COMPLY WITH PROVISIONS IF A PURCHASE OF ANY "EQUIPMENT, SUPPLIES OR MERCHANDISE REQUIRING AN EXPENDITURE IN EXCESS OF $200.00" IS REQUIRED IN MAKING SUCH ALTERATIONS, REPAIRS, ETC. (BIDS CENTRAL PURCHASING, CONTRACTS, CONSTRUCTION) CITE: 44 Ohio St. 232.2 [44-232.2], 74 Ohio St. 64 [74-64](A) (COMPETITIVE BIDDING) (J. H. JOHNSON)